Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT TO CREDIT AGREEMENT AND LENDER JOINDER AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND LENDER JOINDER AGREEMENT (this
“Amendment”) dated as of July 13, 2016 to the Credit Agreement referenced below
is by and among AAC Holdings, Inc., a Nevada corporation (the “Borrower”), the
Guarantors, the Lenders identified on the signature pages hereto and Bank of
America, N.A., in its capacities as Administrative Agent, Swingline Lender and
L/C Issuer.

W I T N E S S E T H

WHEREAS, a credit facility has been extended to the Borrower pursuant to the
terms of that certain Credit Agreement dated as of March 9, 2015 (as amended by
that certain First Amendment to Credit Agreement dated as of June 16, 2015, that
certain Second Amendment to Credit Agreement and Waiver dated as of October 2,
2015 and as further amended, modified, supplemented, increased and extended from
time to time, the “Credit Agreement”) among the Borrower, the Guarantors, the
Lenders, the Swingline Lender, the L/C Issuer and the Administrative Agent; and

WHEREAS, the Borrower has requested that certain financial institutions,
including existing Lenders and new lenders joining the Credit Agreement (the
“New Lenders”) make an additional advance under the Term Facility in the
aggregate principal amount of $50,000,000;

WHEREAS, each Person providing a portion of such additional advance under the
Term Facility subject to the terms and conditions set forth herein that is not
an existing Lender agrees to become a Lender under the Credit Agreement in
connection therewith;

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement,
including an additional add back to Consolidated EBITDA with respect to
litigation expenses; and

WHEREAS, the Lenders have agreed to provide such requested amendments subject to
the terms and conditions herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Introductory Paragraph and Recitals. The above introductory paragraph and
recitals of this Amendment are incorporated herein by reference as if fully set
forth herein.

2. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

3. Amendments to Credit Agreement.

(a) The definitions of “Consolidated EBITDA”, “Federal Funds Rate”, “Revolving
Commitment”, “Term Commitment” and “Term Facility” in Section 1.01 of the Credit
Agreement are amended in their entirety to read as follows, respectively:

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP, (a) Consolidated Net Income for the most
recently completed Measurement Period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income (without duplication):
(i) Consolidated Interest Charges for such period, (ii) the provision for
federal, state, local and foreign income taxes payable for such period,
(iii) depreciation and amortization expense for such period, (iv) non-cash
charges and losses (excluding the write-down or write-off of current assets
(including, without limitation, accounts receivable)), (v) non-cash compensation
expense and other non-cash expenses or charges arising from the granting of
restricted stock, common stock, stock options, stock appreciation rights or
similar arrangements, (vi) non-cash goodwill impairments or similar write-downs
of long-lived assets, (vii) unrealized non-cash losses with respect to financial
derivatives; (viii) (A) cash restructuring, integration, merger and acquisition
related costs and other cash charges and fees and expenses of consultants,
accountants, and other advisors incurred in connection with Acquisitions, travel
expenses and any amounts paid as net working capital adjustments, Earn Out
Obligations or other similar deferred purchase payments and (B) Pro Forma Cost
Savings, provided that (x) for any unconsummated Acquisitions attempted after
the Closing Date, the amounts in clause (A) in an aggregate amount not to exceed
$1,000,000 in any Measurement Period and (y) for any Permitted



--------------------------------------------------------------------------------

Acquisitions consummated after the Closing Date, the amounts in clauses (A) and
(B) in an aggregate amount not to exceed $6,000,000 in any Measurement Period;
provided that the aggregate amount of the immediately foregoing clauses (x) and
(y) shall not exceed $6,000,000 for any Measurement Period, (ix) De Novo
Facility Expenses (A) incurred in the fiscal year ending December 31, 2014 in an
aggregate amount not to exceed $100,000 and (B) incurred in the fiscal years
ending December 31, 2015 and December 31, 2016 in an aggregate amount not to
exceed $500,000 in each such fiscal year, (x) litigation costs and expenses paid
by the Loan Parties after June 30, 2015 in connection with the litigation in
California against ABTTC, Inc., Forterus Health Care Services, Inc. and Forterus
Inc. and related parties as defendants in an aggregate amount not to exceed
(A) for each period of four fiscal quarters ended or ending June 30, 2016
through March 31, 2017, $7,500,000, (B) for each period of four fiscal quarters
ending June 30, 2017 through March 31, 2018, $5,000,000 and (C) for each period
of four fiscal quarters ending June 30, 2018 and thereafter, $0; and (xi) other
non-recurring or unusual costs, charges or expenses, including, without
limitation, litigation settlement (other than costs, charges or expenses of the
type described in clause (x) above), any restructuring charges or costs
associated with exit or disposal activities, employee severance and termination
benefits, costs to close Treatment Facilities, costs to relocate employees,
executive recruiting or costs to terminate contracts, but specifically excluding
costs of the type described in clause (ix) above, in an amount not to exceed
$1,000,000 for any Measurement Period less (c) without duplication and to the
extent reflected as a gain or otherwise included in the calculation of
Consolidated Net Income for such period (i) non-cash gains (excluding any such
non-cash gains to the extent there were cash gains with respect to such gains in
past accounting periods) and (ii) unrealized non-cash gains with respect to
financial derivatives.

Notwithstanding anything to the contrary in the foregoing, (a) for clauses
(viii), (ix) and (xi), the aggregate amount of such expenses shall not exceed
with respect to each Measurement Period in calendar year 2016 and each calendar
year thereafter, 10% of Consolidated EBITDA in each such Measurement Period;
(b) any cash payment made with respect to any noncash charges or losses added
back in computing Consolidated EBITDA for any earlier period pursuant to clause
(b) above shall be subtracted in computing Consolidated EBITDA for the period in
which such cash payment is made, (c) the aggregate amount of Pro Forma Cost
Savings with respect to any Target for any Measurement Period shall not exceed
25% of the EBITDA of such Target (calculated without giving effect to such Pro
Forma Cost Savings) for such period and (d) Pro Forma Cost Savings shall be
specified in reasonable detail in the applicable Compliance Certificate or
Permitted Acquisition Certificate, and Pro Forma Cost Savings shall be included
in calculations relating to the applicable Measurement Period only to the extent
(1) such items are not otherwise included in such income statement items for the
Borrower and its Subsidiaries on a Consolidated basis in accordance with GAAP or
in accordance with any defined terms set forth in Section 1.01 and (2) such
items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the foregoing, for the purposes of
calculating the financial covenants for the fiscal quarter ending June 30, 2016,
such calculations shall be made using the definition of Consolidated EBITDA as
of the Third Amendment Effective Date.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01(b),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule
1.01(b) under the caption “Revolving Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The Revolving Commitment of all of the Revolving Lenders on
the Third Amendment Effective Date is $50,000,000.

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 1.01(b) under the caption “Term Commitment
(on Third Amendment Effective Date)” or opposite such caption in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The Term Commitment of all of the Term Lenders on the Closing
Date was $75,000,000. The Term Commitment of all of the Term Lenders on the
Third Amendment Effective Date is $50,000,000.



--------------------------------------------------------------------------------

“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans of all Term Lenders outstanding at such time. The aggregate principal
amount of the Term Loans of all Term Lenders as of the Third Amendment Effective
Date is $121,250,000.

(b) The definition of “Defaulting Lender” in Section 1.01 of the Credit
Agreement is amended by deleting the “or” after clause (d)(i) therein and adding
the following language at the end of clause (d)(ii): “or (iii) become the
subject of a Bail-In Action”.

(c) The definition of “MLPFS” in Section 1.01 of the Credit Agreement is amended
by adding the following parenthetical at the end of such definition as follows:

(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement)

(d) The following new definitions are added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Third Amendment” means that certain Third Amendment and Joinder to Credit
Agreement dated as of July 13, 2016 by and among the Borrower, the Guarantors
party thereto, the Lenders party thereto and the Administrative Agent.

“Third Amendment Effective Date” means July 13, 2016.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(e) Section 2.01(a) of the Credit Agreement is amended in its entirety to read
as follows:

(a) Term Borrowing. Term Lenders as of the Closing Date made a single advance to
the Borrower on the Closing Date, in Dollars, in the aggregate amount of
$75,000,000. Immediately prior to the Third Amendment Effective Date, the
Outstanding Amount of the Term Loan was $71,250,000. Subject to the terms and
conditions in the Third Amendment, an additional $50,000,000 has been advanced
under the Term Facility. Each Term Lender providing a portion of such additional
advance under the Term Facility on the Third Amendment Effective Date (as set
forth on Schedule 1.01(b) after giving effect to the Third Amendment) has made
(or will have made) a single advance to the Borrower, in Dollars, on the Third
Amendment Effective Date in the applicable amount for such Term Lender as set
forth on Schedule 1.01(b). After giving effect to the additional advance under
the Term Facility on the Third Amendment Effective Date, the aggregate amount of
the Term Facility on the Third Amendment Effect Date is $121,250,000. For
purposes of clarity, the additional advance under the Term Facility does not
constitute an Additional Term Loan established under Section 2.16. Any Term Loan
repaid or prepaid may not be reborrowed. Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.



--------------------------------------------------------------------------------

(f) The amortization table in Section 2.07(a) of the Credit Agreement is amended
in its entirety to read as follows:

 

Payment Dates

  

Principal Repayment

Installments

September 30, 2016    $937,500 December 31, 2016    $1,562,500 March 31, 2017   
$2,343,750 June 30, 2017    $2,343,750 September 30, 2017    $2,343,750
December 31, 2017    $2,343,750 March 31, 2018    $3,906,250 June 30, 2018   
$3,906,250 September 30, 2018    $3,906,250 December 31, 2018    $3,906,250
March 31, 2019    $4,687,500 June 30, 2019    $4,687,500 September 30, 2019   
$4,687,500 December 31, 2019    $4,687,500 Maturity Date   

Outstanding Principal Balance of

the Term Loan



--------------------------------------------------------------------------------

(g) The last sentence of Section 2.15(a)(iv) of the Credit Agreement is amended
in its entirety to read as follows:

Subject to Section 11.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(h) A new Section 2.16(c) is added to the end of Section 2.16 to read as
follows:

(c) Prior to the date of any increase in the Revolving Commitments or
establishment of an Additional Term Loan, the Administrative Agent shall have
received (and promptly furnished to the Lenders) (i) a completed “life of loan”
Federal Emergency Management Standard Flood Hazard Determination with respect to
each Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and
appropriate Loan Party relating thereto if required) and (ii) proof of flood
insurance under the insurance policies required by Section 6.07; provided, that,
notwithstanding anything to the contrary contained herein, if there are any
Mortgaged Properties at the time of any increase or establishment of any
Additional Term Loan, the Administrative Agent shall have received (and promptly
furnished to the Lenders) notice from the Borrower of such increase at least
thirty (30) days prior to the date of such increase or establishment of such
Additional Term Loan;

(i) A new Section 5.24 is added to the end of Article V of the Credit Agreement
to read as follows:

5.24 No EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

(j) A new Section 11.21 is added to the end of Article XI of the Credit
Agreement to read as follows:

11.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:



--------------------------------------------------------------------------------

(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(ii) the effects of any Bail-in Action on any such liability, including, if
applicable:

(A) a reduction in full or in part or cancellation of any such liability;

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(C) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

(k) Schedule 1.01(b) of the Credit Agreement is amended its entirety to read as
set forth on Schedule 1.01(b) attached hereto.

4. Conditions Precedent. This Amendment shall become effective upon satisfaction
of the following conditions precedent (the “Third Amendment Effective Date”):

(a) Receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Borrower, the Guarantors, the Administrative Agent, the Lenders
and each of the New Lenders.



--------------------------------------------------------------------------------

(b) Receipt by the Administrative Agent of Term Notes dated as of the Third
Amendment Effective Date executed by a Responsible Officer of the Borrower in
favor of each New Lender requesting a Term Note from the Borrower.

(c) Receipt by the Administrative Agent of a certificate, duly executed by a
Responsible Officer of the Borrower, certifying that (i) before and after giving
effect to the additional advance under the Term Facility on the Third Amendment
Effective Date, (A) the representations and warranties contained in Article V of
the Credit Agreement and the other Loan Documents are true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality or reference to Material Adverse Effect) on and
as of the Third Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) as of such earlier date, and except that
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement, and (B) no Default or Event of Default
exists and (ii) after giving effect to the additional advance under the Term
Facility on the Third Amendment Effective Date on a Pro Forma Basis, the Loan
Parties are in compliance with the financial covenants set forth in Section 7.11
of the Credit Agreement as of the most recent fiscal quarter for which the
Borrower was required to deliver financial statements pursuant to Sections
6.01(a) or (b) of the Credit Agreement (as demonstrated by reasonably detailed
calculations in an annex to such certificate).

(d) Receipt by the Administrative Agent and the Lenders of (i) a completed “life
of loan” Federal Emergency Standard Flood Hazard Determination with respect to
each Mortgage Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and
appropriate Loan Party relating thereto if required) and (ii) proof of flood
insurance under the insurance policies required by Section 6.07 of the Credit
Agreement.



--------------------------------------------------------------------------------

(e) Receipt by the Administrative Agent of a certificate of each Loan Party,
duly executed by a Responsible Officer of each such Loan Party, dated the date
hereof, (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to the additional advance under the Term Facility and
(ii) certifying and attaching copies of the Organization Documents of such Loan
Party, certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable (or, as to any such Organization Documents
that have not been amended, modified or terminated since the Closing Date or
when such Loan Party was joined to the Credit Agreement, certifying that such
Organization Documents have not been amended, modified or terminated since the
Closing Date or when such Loan Party was joined to the Credit Agreement and
remain in full force and effect, and true and complete, in the form delivered to
the Administrative Agent on the Closing Date or when such Loan Party was joined
to the Credit Agreement).

(f) Receipt by the Administrative Agent of favorable opinions of legal counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender
(including New Lenders), and dated as of the Third Amendment Effective Date, in
form and substance satisfactory to the Administrative Agent.

(g) Receipt by the Administrative of a Loan Notice with respect to additional
advance under the Term Facility on the Third Amendment Effective Date.

(h) Receipt by MLPFS (or any of its designated Affiliates) and the Lenders
(including the New Lenders) of any fees required to be paid on or before the
Third Amendment Effective Date in connection with this Amendment and the
additional advance under the Term Facility on the Third Amendment Effective
Date. Notwithstanding the foregoing, for the avoidance of doubt, the New Lenders
will not receive any amendment fee paid by the Loan Parties for any approving
Lenders of this Amendment.

5. Amendment is a “Loan Document”. This Amendment shall be deemed to be, and is,
a Loan Document and all references to a “Loan Document” in the Credit Agreement
and the other Loan Documents (including, without limitation, all such references
in the representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.



--------------------------------------------------------------------------------

6. Representations and Warranties; No Default. Each Loan Party hereby represents
and warrants to the Administrative Agent, each Lender, the Swingline Lender and
the L/C Issuer that, after giving effect to this Amendment, (a) the
representations and warranties of each Loan Party contained in the Credit
Agreement or any other Loan Document, or which are contained in any document
furnished at any time under or in connection with the Credit Agreement or any
other Loan Document, are true and correct in all material respects (other than
any representation and warranty that is expressly qualified by materiality, in
which case such representation and warranty is true and correct in all respects)
on and as of the date hereof, except (i) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (other than any representation and
warranty that is expressly qualified by materiality, in which case such
representation and warranty is true and correct in all respects) as of such
earlier date and (ii) for representations and warranties that may have become
untrue or inaccurate solely because of changes permitted by the terms of the
Credit Agreement and (b) no Default or Event of Default exists.

7. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents, agreements and instruments executed in connection with this Amendment
do not operate to reduce or discharge such Loan Party’s obligations under the
Loan Documents.

8. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents is valid and subsisting
and (b) agrees that this Amendment and all documents, agreements and instruments
executed in connection with this Amendment do not in any manner impair or
otherwise adversely affect any of the Liens granted in or pursuant to the Loan
Documents.

9. New Lender Joinder. Each New Lender (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Amendment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the date hereof, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any



--------------------------------------------------------------------------------

other Lender, and (v) if it is a Foreign Lender, it has delivered any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement; and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender. Each of the Administrative Agent, the Borrower and the Guarantors agrees
that, as of the date hereof, each New Lender shall (i) be a party to the Credit
Agreement and the other Loan Documents, (ii) be a “Lender” for all purposes of
the Credit Agreement and the other Loan Documents and (iii) have the rights and
obligations of a Lender under the Credit Agreement and the other Loan Documents.
The address of each New Lender for purposes of all notices and other
communications is as set forth on the Administrative Questionnaire delivered by
such New Lender to the Administrative Agent.

10. Assignments and Reallocations. The Lenders (including the New Lenders), the
Administrative Agent and the Loan Parties hereby acknowledge and agree that
(x) the Revolving Commitments, the Term Loans and the Applicable Percentages of
Term Loans of each Lender as set forth on Schedule 1.01(b) to the Credit
Agreement (as amended hereby) are the Revolving Commitments, the Term Loans and
the Applicable Percentages of Term Loans of each such Lender, respectively, as
of the Third Amendment Effective Date, and neither any Assignment and Assumption
nor any other action of any Person is required to give effect to such Revolving
Commitments, Term Loans and Applicable Percentages of Term Loans, (y) the
Borrower shall make such prepayments of outstanding Loans to the extent
necessary to give effect to the Revolving Commitments, the Term Loans and the
Applicable Percentages of Term Loans as set forth on Schedule 1.01(b) to the
Credit Agreement (as amended hereby) and (z) notwithstanding the terms of
Section 3.05 of the Credit Agreement, each Lender hereby waives any amounts that
would otherwise be or become due and owing to it under Section 3.05 of the
Credit Agreement as a result of any such prepayment of Eurodollar Rate Loans on
the Third Amendment Effective Date.

11. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

12. Counterparts; Delivery. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of this Amendment by facsimile or form of electronic attachment
(e.g., “.pdf”) shall be effective as such party’s original executed counterpart
and shall constitute a representation that such party’s original executed
counterpart will be delivered.



--------------------------------------------------------------------------------

13. Fees and Expenses. The Loan Parties agree to pay all reasonable
out-of-pocket fees and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of Moore & Van Allen, PLLC, counsel
to the Administrative Agent.

14. Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWER:     AAC HOLDINGS, INC., a Nevada corporation     By:  

/s/ Kirk R. Manz

    Name:   Kirk R. Manz     Title:   Chief Financial Officer

AAC HOLDINGS, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:       AMERICAN ADDICTION CENTERS, INC.,       a Nevada corporation  
    FORTERUS HEALTH CARE SERVICES, INC.,       a Delaware corporation       SAN
DIEGO ADDICTION TREATMENT CENTER, INC.,       a Delaware corporation       B&B
HOLDINGS INTL LLC,       a Florida limited liability company       GREENHOUSE
TREATMENT CENTER, LLC,       a Texas limited liability company       CONCORDE
TREATMENT CENTER, LLC,       a Nevada limited liability company       RECOVERY
FIRST OF FLORIDA, LLC,       a Delaware limited liability company       RI –
CLINICAL SERVICES, LLC,       a Delaware limited liability company       NEW
JERSEY ADDICTION TREATMENT CENTER, LLC,       a Delaware limited liability
company       BEHAVIORAL HEALTHCARE REALTY, LLC,       a Delaware limited
liability company       CONCORDE REAL ESTATE, LLC,       a Nevada limited
liability company

 

AAC HOLDINGS, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    GREENHOUSE REAL ESTATE, LLC,     a Texas limited liability company    

BHR ALISO VIEJO REAL ESTATE, LLC,

a Delaware limited liability company

   

BHR RINGWOOD REAL ESTATE, LLC,

a Delaware limited liability company

    BHR OXFORD REAL ESTATE, LLC, a Delaware limited liability company     OXFORD
TREATMENT CENTER, LLC, a Delaware limited liability company     SOBER MEDIA
GROUP, LLC, a Delaware limited liability company     RIVER OAKS TREATMENT
CENTER, LLC, a Delaware limited liability company     LAGUNA TREATMENT HOSPITAL,
LLC, a Delaware limited liability company     SOLUTIONS TREATMENT CENTER, LLC, a
Delaware limited liability company     TOWNSEND TREATMENT CENTER, LLC, a
Delaware limited liability company     By:  

/s/ Kirk R. Manz

    Name:   Kirk R. Manz     Title:   Chief Financial Officer

 

AAC HOLDINGS, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

FITRX, LLC, a Tennessee limited liability company

AAC LAS VEGAS OUTPATIENT CENTER, LLC,

a Delaware limited liability company

AAC DALLAS OUTPATIENT CENTER, LLC,

a Delaware limited liability company

ADDICTION LABS OF AMERICA, LLC,

a Delaware limited liability company

  By:   American Addiction Centers, Inc.,     its sole member   By:  

/s/ Kirk R. Manz

  Name:   Kirk R. Manz   Title:   Chief Financial Officer

 

AAC HOLDINGS, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SINGER ISLAND RECOVERY CENTER LLC, a Florida limited liability company   By:  
B&B HOLDINGS INTL LLC,     its sole member   By:  

/s/ Kirk R. Manz

  Name:   Kirk R. Manz   Title:   Chief Financial Officer THE ACADEMY REAL
ESTATE, LLC, a Delaware limited liability company   By:  

Behavioral Healthcare Realty, LLC,

its sole member

  By:  

/s/ Kirk R. Manz

  Name:   Kirk R. Manz   Title:   Chief Financial Officer

 

AAC HOLDINGS, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

                                                                               
                             CLINICAL REVENUE MANAGEMENT SERVICES, LLC, a
Tennessee limited liability company     By:   American Addiction Centers, Inc.,
      its sole member     By:  

/s/ Kirk R. Manz

    Name:   Kirk R. Manz     Title:   Chief Financial Officer

 

AAC HOLDINGS, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

  TAJ MEDIA LLC, a California limited liability company   REFERRAL SOLUTIONS
GROUP, LLC, a California limited   liability company     By:  
Sober Media Group, LLC, its sole member     By:  

/s/ Kirk R. Manz

    Name:   Kirk R. Manz     Title:   Chief Financial Officer   RECOVERY BRANDS,
LLC, a California limited liability company     By:  
Referral Solutions Group, LLC, its sole member     By:  

/s/ Kirk R. Manz

    Name:   Kirk R. Manz     Title:   Treasurer

 

AAC HOLDINGS, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

                                                                               
                                 SUBSTANCE.COM, LLC, a New York limited
liability company     By:   Referral Solutions Group, LLC, its sole member    
By:  

/s/ Kirk R. Manz

    Name:   Kirk R. Manz     Title:   Treasurer   SAN DIEGO PROFESSIONAL GROUP,
P.C., a California professional corporation   PALM BEACH PROFESSIONAL GROUP,
PROFESSIONAL   CORPORATION, a Florida professional corporation   LAS VEGAS
PROFESSIONAL GROUP – CALARCO, P.C., a   Nevada professional corporation  
BRENTWOOD PROFESSIONAL GROUP, P.C., a Tennessee professional corporation   GRAND
PRAIRIE PROFESSIONAL GROUP, P.A., a Texas professional association

 

AAC HOLDINGS, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

  OXFORD PROFESSIONAL GROUP, P.C., a Mississippi professional corporation    
By:  

/s/ Mark A. Calarco

    Name:   Mark A. Calarco     Title:   Secretary

 

AAC HOLDINGS, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    BANK OF AMERICA, N.A.,     as Administrative Agent     By:  

/s/ Erik M. Truette

    Name:   Erik M. Truette     Title:   Vice President

 

AAC HOLDINGS, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

NEW LENDERS:       Whitney Bank,       as a Lender       By:  

/s/ Dwight Seeley

      Name:   Dwight Seeley       Title:   SVP, Director Healthcare Banking

 

AAC HOLDINGS, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

NEW LENDERS:     Capital Bank Corporation,     as a Lender     By:  

/s/ Rebecca L. Hetzer

    Name:   Rebecca L. Hetzer     Title:   Senior Vice President

 

AAC HOLDINGS, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

NEW LENDERS:     Franklin Synergy Bank,     as a Lender     By:  

/s/ Timothy B. Fouts

    Name:   Timothy B. Fouts     Title:   Executive Vice President

 

AAC HOLDINGS, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.,    
as a Lender, L/C Issuer and Swingline Lender     By:  

/s/ H. Hope Walker

    Name:   H. Hope Walker     Title:   V.P.

 

AAC HOLDINGS, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Jared Cohen

Name:   Jared Cohen Title:   Vice President

 

AAC HOLDINGS, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as a Lender By:  

/s/ Joshua Hovermale

Name:   Joshua Hovermale Title:   Vice President

 

AAC HOLDINGS, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender By:  

/s/ Alexander L. Rody

Name:   Alexander L. Rody Title:   Senior Vice President

 

AAC HOLDINGS, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, N.A., as a Lender By:  

/s/ Leslie Tieszen

Name:   Leslie Tieszen Title:   Senior Vice President

 

AAC HOLDINGS, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

RELIANT BANK, as a Lender By:  

/s/ Stephen R. Fawehinmi

Name:   Stephen R. Fawehinmi Title:   Vice President

 

AAC HOLDINGS, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Schedule 1.01(b)

Commitments and Applicable Percentages

 

Lenders

  Revolving
Commitments
(on Closing Date)     Applicable
Percentage of
Revolving
Commitments
(on Closing Date)     Revolving
Commitments
(on Third
Amendment
Effective Date)     Applicable
Percentage of
Revolving
Commitments
(on Third
Amendment
Effective Date)     Term
Commitments
(on Closing
Date)     Applicable
Percentage of
Term
Commitments
(on Closing Date)     Outstanding
Principal Amount
of Term Loans
(immediately
prior to Third
Amendment
Effective Date)     Term Loans
(on Third
Amendment
Effective Date)     Applicable
Percentage of
Term Loans
(on Third
Amendment
Effective Date)  

Bank of America, N.A.

  $ 11,000,000.00        22.000000000 %    $ 8,759,124.09        17.518248175 % 
  $ 16,500,000.00        22.000000000 %    $ 15,675,000.00      $ 21,240,875.91
       17.518248175 % 

SunTrust Bank

  $ 11,000,000.00        22.000000000 %    $ 8,759,124.09        17.518248175 % 
  $ 16,500,000.00        22.000000000 %    $ 15,675,000.00      $ 21,240,875.91
       17.518248175 % 

BMO Harris Bank N.A.

  $ 8,000,000.00        16.000000000 %    $ 7,299,270.07        14.598540146 % 
  $ 12,000,000.00        16.000000000 %    $ 11,400,000.00      $ 17,700,729.93
       14.598540146 % 

Raymond James Bank, N.A.

  $ 8,000,000.00        16.000000000 %    $ 6,569,343.07        13.138686131 % 
  $ 12,000,000.00        16.000000000 %    $ 11,400,000.00      $ 15,930,656.93
       13.138686131 % 

Texas Capital Bank, N.A.

  $ 5,000,000.00        10.000000000 %    $ 5,109,489.05        10.218978102 % 
  $ 7,500,000.00        10.000000000 %    $ 7,125,000.00      $ 12,390,510.95   
    10.218978102 % 



--------------------------------------------------------------------------------

Western Alliance Bank

  $ 4,000,000.00        8.000000000 %    $ 0        0.000000000 %    $
6,000,000.00        8.000000000 %    $ 5,700,000.00      $ 0        0.000000000
% 

Reliant Bank

  $ 3,000,000.00        6.000000000 %    $ 2,700,729.93        5.401459854 %   
$ 4,500,000.00        6.000000000 %    $ 4,275,000.00      $ 6,549,270.07       
5.401459854 % 

Whitney Bank (Hancock Bank)

  $ 0        0.000000000 %    $ 5,839,416.06        11.678832117 %    $ 0       
0.000000000 %    $ 0      $ 14,160,583.94        11.678832117 % 

Capital Bank Corporation

  $ 0        0.000000000 %    $ 2,919,708.03        5.839416058 %    $ 0       
0.000000000 %    $ 0      $ 7,080,291.97        5.839416058 % 

Franklin Synergy Bank

  $ 0        0.000000000 %    $ 2,043,795.62        4.087591241 %    $ 0       
0.000000000 %    $ 0      $ 4,956,204.38        4.087591241 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total:

  $ 50,000,000.00        100.000000000 %    $ 50,000,000.00        100.000000000
%    $ 75,000,000.00        100.000000000 %    $ 71,250,000.00      $
121,250,000.00        100.000000000 % 